NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                              AUG 24 2016

                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

ROHIT PATEL PATEL, AKA Rohit                     No. 15-70917
Kumar Govindbhai Patel,
                                                 Agency No. A201-019-493
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Rohit Patel Patel, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s order denying his motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen, and review de novo

constitutional claims and questions of law. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny the petition for review.

      The agency did not abuse its discretion in denying Patel’s motion to reopen

as untimely, where Patel filed the motion more than two years after the February 2,

2011, in absentia removal order. See 8 U.S.C. § 1229a(b)(5)(C)(i). Notice of

Patel’s removal hearing was proper, where Patel was personally served a Notice to

Appear, see 8 U.S.C. § 1229(a); see also Flores-Chavez v. Ashcroft, 362 F.3d
1150, 1155 n.4 (9th Cir. 2004) (“Current law does not require that the Notice to

Appear . . . be in any language other than English.”), and the hearing notice was

mailed to the most recent address he provided, see 8 U.S.C. §§ 1229(c),

1229a(b)(5)(A). Patel’s due process contentions are therefore unavailing. See

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (an alien must show error and

prejudice to prevail on a due process claim).

      Patel’s equal protection claim is unpersuasive.

      PETITION FOR REVIEW DENIED.




                                         2                                     15-70917